OSCN Found Document:IN RE INITIATIVE PETITION NO. 403, STATE QUESTION NO. 779

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








IN RE INITIATIVE PETITION NO. 403, STATE QUESTION NO. 7792016 OK 59Case Number: 114982Decided: 06/01/2016THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2016 OK 59, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


IN RE: INITIATIVE PETITION NO. 403, STATE QUESTION NO. 779.
STATE OF OKLAHOMA, TO:
CHRIS BENGE, SECRETARY OF STATE, STATE OF OKLAHOMA
GREETINGS:



ORDER

¶1 An initiative petition has been circulated in the State of Oklahoma, seeking the approval by the electorate of State Question No. 779, a proposed amendment to the Oklahoma Constitution, by adding Article 13-C, which would create the "Oklahoma Education Improvement Fund," to be funded with an additional one-cent sales and use tax; for purposes related to the improvement of public education.
¶2 In accordance with 34 O.S. Supp. 2015 § 8, the Court recognizes the certification of the Secretary of State that the petition contains 301,512 signatures. The Court further recognizes that the number of signatures necessary to place the measure before the electorate is 123,725, being 15% of the votes cast for the state office receiving the highest number of votes in the November, 2014 general election. The signatures on the petition appear numerically sufficient.
¶3 The Secretary of State is directed forthwith to cause to be published in at least one newspaper of general circulation in the State of Oklahoma, a public notice of the filing of Initiative Petition No. 403, State Question No. 779, and of the apparent numerical sufficiency of the signatures. The Secretary of State shall also publish the text of the ballot title as rewritten by the Attorney General pursuant to 34 O.S.Supp.2015 § 9(D). The notice shall advise that any citizen of the State of Oklahoma may file a written objection to the signature count, or the rewritten ballot title, in the office of the Clerk of the Supreme Court of the State of Oklahoma, with a copy directed to the proponents of the petition and the Attorney General. Any such objection must be filed with the Clerk of the Supreme Court not later than ten (10) days from the date of publication. A copy of the objection must also be filed with the Secretary of State.
¶4 Proceedings in the Supreme Court to resolve any objection shall be in accordance with 34 O.S.Supp.2015 §§ 8-11, and such other procedures as may be ordered by the Court.
¶5 The Secretary of State is directed to obtain verified proof of publication of the notice herein directed, and to file the same with the Clerk of this Court as a return to this order.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 31ST DAY OF MAY, 2016.

/S/CHIEF JUSTICE


¶6 Reif, C.J., Combs, V.C.J., Kauger, Winchester, Edmondson, Taylor (by separate writing with whom Kauger and Winchester, JJ., join), Gurich, JJ., concur.




Taylor, J., with whom Kauger and Winchester, JJ., join, concurring:
Based upon the statutorily-limited scope of this review of signatures, I concur. I continue to urge the concerns expressed in my dissent in In re Initiative Petition No. 403, 2016 OK 1.




¶7 Watt and Colbert, JJ., not participating.



Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Supreme Court Cases
 CiteNameLevel
 2016 OK 1, 367 P.3d 472, IN RE INITIATIVE PETITION NO. 403 STATE QUESTION NO. 779Cited
Title 34. Initiative and Referendum
 CiteNameLevel
 34 Ohio St. 8, Filing Copy of Proposed Petition - Publication - Protest - Hearing and Determination - Signature Gathering DeadlineCited
 34 Ohio St. 9, Ballot Title - Filing - Review - AppealCited